—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered May 21, 1993, convicting defen*179dant, upon his guilty plea, of criminal possession of a controlled substance in the second degree and sentencing him, as a second felony offender, to a term of 7 years to life, unanimously affirmed.
We reject defendant’s contention that the court violated his constitutional right to counsel by refusing to allow him a fourth opportunity to confer with his counsel before granting his motion to vacate his initial guilty plea (see, People v Enrique, 165 AD2d 13, 16-17, affd 80 NY2d 869). Nor do we find that the court erred by granting defendant precisely what he asked for since defendant’s claim of confusion constitutes a sufficient basis upon which the court may grant vacatur (see, People v Tinsley, 35 NY2d 926). Further, we reject defendant’s contention that the sentence imposed under his second plea agreement, which exceeded the initial offer and the possible minimum by only one year, constitutes an improper or unduly harsh punishment for having withdrawn his initial plea or is excessive under the circumstances here. Concur—Kupferman, J. P., Ross, Williams and Tom, JJ.